Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 21 August 1812
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy August 21 1812

Inclosed are two Letters for you & family or to Speak more correctly one for you, and one for Mrs Cranch—
I was anxious to hear from you, as I had heard of Nortens Sickness. he has a Billious constitution, and Slender health. I hope it will become firmer. we have indeed so wet a season that the fruits of the Earth are decaying for lack of Sun Shine. let us acknowledge our intire dependence upon that Being who causeth the Sun to Shine and the rain to descend upon the evil and unthankfull, as well as upon those who acknowledge him in all their ways—we ought to consider it as one of those furies of providence designed to punish us for our murmuring at the plenty with which our Country has been blessd in Years past. whilst the Nations of Europe have sufferd for Bread, and many of them died for hunger—Napoleon has it has been said humanely Shot some of his Subjects to Silence their complaints, and The as Humane Prince Regent, Sufferd his Subjects to die through famine by the   decrees which prevented their Supply—Such are the Sovereigns of Europe
we have indeed cause for Humiliation and repentance—we have cause to pray God to avert his anger and to quell the tumult of the people—our Rulers are reviled, instead ofhonoured or respected. the worst of motives are imputed to them and the vilest Slanders circulated against them. it matters not who they are. to be in office is a pastport to Infamy—can a people expect the blessing of Heaven when they set out nought the precepts of the Gosple—and thus speak evil of dignities. Men of their own Choice—Men whom they can peaceably remove if they injure them. Men who are of the Same blood, embarked in the same caurse who must fall with a falling Country whose fortunes connections and Liberty and priviledges are to Share the Same fortune with those they Govern? can it be that all these persons in Succession Should be so vile So unworthy of confidence as the opposite Party represent them—No my sister the people are mislead. they would do right if they were not misinformed—
our Rulers to whom we have committed the cause of our Country, have after exhausting every peaceable measure had  recourse to Arms to obtain & maintain those priviledges which Both France and England have deprived us of—those rights without which we could not support our Independence, I conceive we are engaged in an upright and necessary warfare—whether  it might not have been more politick to have defered it untill we were better prepared is an other thing—but having had recourse to Arms—the Country ought to support the Government
The Clergy pray for a suppression of Party Spirit, and then many of them preach Sermons calculated to excite Rebellion—Such I am Sorry to Say I heard from our own Pulpit. I did not attend here yesterdayday. I went to hear mr Norten, who preached an excellent Sermon—Without Hypocracy Without partiality,he preached the Spirit of the Gospel: not mr Lowells pamphlet calld Aladdins War, nor Lying News paper Scandle—
I beleive that mr Whitney beleived what he preached, but I could not. nay, I knew it was false, and he had my pitty and compassion.—I Should have been misirable if I thought with him—Mr Madison is no more under the influence of Napolean or France than mr Whitney himself, and he is as firm a Friend to the Country and would not any Sooner pursue any measure which would lend to injure it—he may be mistaken—he may err, but not designedly with bad motives—such I beleive him to be—and a change of Men would have no benificial effect upon the country as the Same measures must be pursued—if we would support our just Rights—Well here is politicks enough
My Boys must buckle down to their Books—I have Sent Georgs dictionary by mrs Harrod if they do not improve every moment of their time, their Father will now own them when he returns—from this time untill the vacancy I expect they will wake double tides, that I may give & receive a good account of them
—I have had Letters from their Father to the 1 of May. they were all well. When I write again I will tell you more, but the post will leave me—No news from mrs Smith Since I heard from Springfield which makes me uneasy—Abigail has got well. I have her with me Thomas and Elizabeth are both Sick with the same fever, not so bad as abigail, but Sick enough. it is a terible disorder—we hope Still to See mr Peabody here / Love to all from your / Sister
A AWritten in Such haste that I know not whether You can read
